Petition for Writ of Mandamus Denied and Opinion filed May 17, 2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00244-CV



               IN RE L & M BOTRUC RENTAL, INC., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              County Court No. 3
                           Galveston County, Texas
                      Trial Court Cause No. CV-0072453

                        MEMORANDUM OPINION

      On March 28, 2016, relator L & M Botruc Rental, Inc. filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Jack Ewing, presiding judge of the County Court No. 3 of Galveston
County, to (1) vacate his March 10, 2016 “Order Denying Botruc’s Motion to
Dismiss Based on Forum Non Conveniens”, and (2) dismiss the case for forum non
conveniens.

      To obtain mandamus relief, a relator must show both that the trial court
clearly abused its discretion and that relator has no adequate remedy by appeal. In
re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Relator has not established that the trial court clearly abused its discretion.
Accordingly, we deny relator’s petition for writ of mandamus.


                                                   PER CURIAM


Panel consists of Justices Jamison, Donovan, and Brown.




                                         2